Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1, 3-9, 11-19 and 21-23 are pending in this Office Action.
Claims 1, 3-6, 8, 9, 11-14 and 16-18 are amended.
Claims 2, 10, and 20 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abu Ahmed “Sayeem” Reaz (Reg. 74,202) on 12/13/2021.
The application has been amended as follows: 

1.	(Currently amended) A computer-implemented method for providing configuration management functionality for a system of networked computer devices, the method comprising:
maintaining information about a set of current configuration attributes and current parameter settings for each of a plurality of 
first switch to-be purchased has been entered, defining a configuration policy based on the purchase request for the device;
in response to receiving additional information about the first switch from a first vendor, defining an entry in the configuration management system representative of the first switch based on a unique identifier present in the information from the purchasing system, wherein the plurality of devices include a second switch from a second vendor;
identifying the configuration policy to apply to the first switch, wherein the configuration policy includes a set of configuration attributes and parameter settings to be applied to the first switch after the first switch is communicatively coupled to the configuration management system;
receiving an indication that the first switch has become communicatively coupled to the configuration management system; and 
automatically applying a configuration by translating attributes defined in high-level configuration information, using a vendor abstraction translation mechanism, to vendor dependent configuration commands to facilitate consistent functionality related to the high-level configuration information to the first and second switches.

2.	(Canceled) 


3.	(Currently amended) The computer-implemented method of claim1, wherein the first vendor and the second vendor are two different hardware vendors of 

4.	(Currently amended) The computer-implemented method of claim 3, wherein the first 

first switch.

6. 	(Currently amended) The computer-implemented method of claim 1, wherein the information from the purchasing system includes information about optional attributes of the first switch, wherein the optional attributes indicates options purchased in addition to a base configuration of the first switch.

7. 	(Original) The computer-implemented method of claim 1, wherein the configuration policy defines information about configuration of hardware, software, and network communication parameters. 

8. 	(Currently amended) The computer-implemented method of claim 1, wherein the information from the purchasing system includes information about: 
a data center to receive the first switch, and 
attributes of the first switch, 
wherein the attributes of the first switch are different from an existing device, from the plurality of computer devices, in the data center, and
wherein the first switch and the existing device are associated with a consistent model number from a same vendor.


maintain information about a set of current configuration attributes and current parameter settings for each of a plurality of 
in response to determining that a purchase request for a first switch to-be purchased has been entered, define a configuration policy based on the purchase request for the first switch;
in response to receiving additional information about the first switch from a first vendor, define an entry in the configuration management system representative of the first switch based on a unique identifier present in the information from the purchasing system, wherein the plurality of devices include a second switch from a second vendor;
identify a configuration policy to apply to the first switch first switch first switch 
receive an indication that the first switch 
automatically apply a configuration based on the configuration policy by translating attributes defined in high-level configuration information, using a vendor abstraction translation mechanism, to vendor dependent configuration commands to facilitate consistent functionality related to the high-level configuration information to the first and second switches.

10.	(Canceled) 


9, wherein the first vendor and the second vendor are two different hardware vendors of 

12.	(Currently amended) The non-transitory computer readable medium of claim 11, wherein the first 

13.	(Currently amended) The non-transitory computer readable medium of claim 9, wherein the unique identifier present in the information from the purchasing system is a vendor’s serial number for the first switch.

14. 	(Currently amended) The non-transitory computer readable medium of claim 9, wherein the information from the purchasing system includes information about optional attributes of the first switch, wherein the optional attributes indicates options purchased in addition to a base configuration of the first switch.

15. 	(Original) The non-transitory computer readable medium of claim 9, wherein the configuration policy defines information about configuration of hardware, software, and network communication parameters. 

16. 	(Currently amended) The non-transitory computer readable medium of claim 9, wherein the information from the purchasing system includes information about: 
a data center to receive the first switch, and 
first switch, 
wherein the attributes of the first switch are different from an existing device, from the plurality of 
wherein the first switch and the existing device are associated with a consistent model number from a same vendor.

17.  	(Currently amended) A computer device comprising:
a network interface to connected to a network;
a processing device communicatively coupled to the network interface; and
a memory storing instructions, that when executed by the processing device, cause the computer device to:
maintain information about a set of current configuration attributes and current parameter settings for each of a plurality of 
in response to determining that a purchase request for a first switch to-be purchased has been entered, define a configuration policy based on the purchase request for the first switch 
in response to receiving additional information about the first switch first vendor, define an entry in the configuration management system representative of the first switch based on a unique identifier present in the information from the purchasing system, wherein the plurality of devices include a second switch from a second vendor;
identify a configuration policy to apply to the first switch, wherein the configuration policy includes a set of configuration attributes and parameter settings to first switch after the first switch is communicatively coupled to the configuration management system;
receive an indication that the first switch has become communicatively coupled to the configuration management system; and 
automatically apply a configuration by translating attributes defined in high-level configuration information, using a vendor abstraction translation mechanism, to vendor dependent configuration commands to facilitate consistent functionality related to the high-level configuration information to the first and second switches.

18.  	(Currently amended) The computer device of claim 17, wherein the configuration policy 

19. 	(Original) The computer device of claim 18, wherein the console interface is remotely available and communicates with the computer device via the network interface.

20. 	(Canceled) 


21.  	(New) The computer-implemented method of claim 1, wherein the configuration policy is identified based on information received via a console interface. 

22.  	(New) The non-transitory computer readable medium of claim 9, wherein the configuration policy is identified based on information received via a console interface. 



Allowable Subject Matter
Claims 1, 3-9, 11-19 and 21-23 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 9-11, filed 11/22/2021, have been fully considered and are persuasive.  
Therefore the 35 USC 103 rejection has been withdrawn.  
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 11/22/2021 are persuasive  (Remarks, pp. 9-11), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Meyer in view of Moret, Levy and Saperia teach various aspects of defining configuration policies for devices to be added to network however the combination of references fails to teach the claim limitations as a whole. 
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1, 3-9, 11-19 and 21-23 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Emad Siddiqi/Examiner, Art Unit 2458
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458